03/02/2017




                    IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                          Assigned on Briefs January 4, 2017 Session

       GRENDA HARMER v. TURNEY CENTER DISCIPLINARY BOARD,
                             ET AL.

                Direct Appeal from the Chancery Court for Hickman County
                        No. 16-CV-5667    Joseph Woodruff, Judge


                                  No. M2016-01156-COA-R3-CV


This appeal involves review of prison disciplinary proceedings. The prisoner pled guilty
to the possession of contraband and waived his right to a formal disciplinary hearing. He
later attempted to appeal his conviction and have it set aside. The chancery court
affirmed the conviction by the prison disciplinary board. We affirm.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                                     and Remanded

BRANDON O. GIBSON, J., delivered the opinion of the court, in which RICHARD H.
DINKINS and THOMAS R. FRIERSON, II, JJ., joined.

Grenda Harmer, Hartsville, Tennessee, Pro se.

Herbert H. Slatery III, Attorney General and Reporter, Andrée S. Blumstein, Solicitor
General, Charlotte Montiel Davis, Assistant Attorney General, Nashville, Tennessee, for
the appellees, Commissioner, TN. Dept. of Correction, D. Epley, Tennessee Department
of Correction, Turney Center Disciplinary Board, and Warden, Turney Center Industrial
Complex-Main.

                                  MEMORANDUM OPINION1


1
    Tennessee Court of Appeals Rule 10 provides:

          This Court, with the concurrence of all judges participating in the case, may affirm,
          reverse, or modify the actions of the trial court by memorandum opinion when a formal
          opinion would have no precedential value. When a case is decided by memorandum
          opinion it shall be designated “MEMORANDUM OPINION”, shall not be published, and
          shall not be cited or relied on for any reason in any unrelated case.
                          I. FACTS & PROCEDURAL HISTORY

       Grenda Harmer is an inmate in the custody of the Tennessee Department of
Correction (“TDOC”). On October 3, 2015, while housed at the Turney Center Industrial
Complex (“TCIX”), he received a disciplinary report for the possession of contraband.
Harmer was using a computer in the prison library, and an officer allegedly confiscated a
USB storage device from the computer containing pornographic material. The
disciplinary report states:

      On the above date at approximately 3:20 PM, I [the officer] did find Inmate
      [Harmer] attempting to cover the computer screen watching a video. At
      this time I did confiscate a flash drive in the computer he was using. The
      flash drive was reviewed at operatio[ns] and there were dozens of files of
      pornographic videos and pictures. Due to the fact that this inmate was the
      sole operator o[f] the computer and was observed viewing the movies,
      [Harmer] is written up for pos[s]ession of contraband.

Harmer signed the disciplinary report, acknowledging, “I have been given a copy of this
report and have been told about my limited right to remain silent and to be represented by
an offender advisor.”

       The record before us contains a “Disciplinary Report Hearing Summary” dated
October 9, 2015. It indicates that Harmer pled guilty to the offense of possession of
contraband. Under the section entitled “Preliminary Inquiry,” the Hearing Summary
contains Harmer’s signature and the date of October 9 beside each of the following
statements:

      I agree to waive the right to 24-hour notice.

      I agree to waive the right to have the reporting official present.

      I agree to waive the right to call witness(es) on my behalf.

Harmer also signed and dated the next page beneath the following statement: “I fully
understand that by entering a plea of guilty to the aforementioned charge(s), I am waiving
my right to call witness(es) and present evidence on my behalf, must accept whatever
punishment is imposed, and will not be allowed to appeal.” Below his signature, the
Hearing Summary contains the pre-printed statement, “Attach CR3171 Agreement to
Plead Guilty and Waiver of Disciplinary Hearing and Due Process Rights,” but no such
document was attached. The Hearing Summary reflects that Harmer was represented by
an inmate advisor. The disciplinary board chairman signed the Hearing Summary
                                             2
indicating that Harmer was guilty of possession of contraband based on his guilty plea
and the written report. Harmer’s punishment consisted of a written warning, a $4 fine,
and a nine-month package restriction.

       On October 14, 2015, Harmer filed an appeal to the prison warden, alleging that
his due process rights were violated in connection with his guilty plea. He claimed that
TDOC regulations require an inmate’s written waiver of a disciplinary hearing to be
signed in the presence of a staff witness, and Harmer claimed that he never appeared
before the disciplinary hearing officer or any other staff member on the date of his
waiver. Harmer claimed that the disciplinary hearing officer failed to speak with him to
ensure that he understood the ramifications of executing the waiver. As a result, Harmer
requested that his guilty plea be reversed and vacated. The prison warden affirmed
Harmer’s conviction upon finding no violation of the disciplinary procedures. The
warden also noted that Harmer’s signature appeared on the documentation and that he
pled guilty to the charge, so he had no appeal rights.

       Harmer then filed an appeal to the commissioner of the TDOC. He again argued
that his guilty plea was not signed in the presence of a staff member and that the
disciplinary board chairman did not attempt to discern whether his plea was voluntary
and fully understood. He also argued that the board chairman failed to provide sufficient
reasons for the decision on the written hearing summary. The commissioner concurred
with the warden’s decision and affirmed the conviction upon finding sufficient
documentation that Harmer entered a plea of guilty. The commissioner also noted that
pursuant to TDOC procedures, only a plea of not guilty can be appealed.

        Harmer then filed a petition for common law writ of certiorari in chancery court,
alleging that his disciplinary proceeding was conducted in an arbitrary and illegal manner
and in violation of his due process rights. Harmer alleged that on October 9, 2015, he
was “called to the disciplinary board building” where he “was met by an inmate advisor
who advised him that he should plead guilty.” According to the petition, Harmer “was
then presented with some paperwork by the inmate and told to ‘sign here.’” Harmer
alleged that this procedure violated TDOC policies because the guilty plea was not signed
in the presence of a TDOC staff member but another inmate. Harmer alleged that he did
not appear before the disciplinary board hearing officer to discuss the rights he was
forfeiting by entering a guilty plea. He also maintained that the disciplinary board
hearing officer failed to include sufficient findings of fact and reasons for his decision on
the hearing summary. Harmer also filed a brief in which he argued that he was not
provided with a fair appeal process because the warden and commissioner “rubber
stamped” the disciplinary board chairman’s decision without investigating the merits of
his arguments.

                                             3
       The respondents filed a notice that they did not oppose the granting of the writ.
On February 17, 2016, the chancery court issued the writ and directed the respondents to
prepare and certify the record of the disciplinary proceeding. The respondents also
submitted the affidavit of the disciplinary board chairman who manages all disciplinary
hearings at TCIX. The board chairman stated that he “personally read Grenda Harmer []
his rights before he [pled] guilty to possession of contraband [] on October 9, 2015.” He
stated that Harmer then “signed the CR-1834 [Hearing Summary] form in front of me.”
In response, Harmer filed an unsworn declaration pursuant to Tennessee Rule of Civil
Procedure 72 claiming that the board chairman made false statements in his affidavit. The
board chairman filed another affidavit stating, again, that he was present when Harmer
pled guilty to possession of contraband on October 9, 2015. The chairman also stated
that he “had him sign the CR-1834 [Hearing Summary] form, but not the CR-3171” form
that should have been attached to the Hearing Summary form. In response, Harmer
argued that his guilty plea was not valid in the absence of a CR-3171 form.

       On May 18, 2016, the chancery court entered an order denying the relief requested
by Harmer and dismissing the petition. The trial court found that Harmer’s punishment,
consisting of a written warning, a $4 fine, and a nine-month package restriction, did not
implicate due process protection. The court found that the TDOC policies Harmer cited
were inapplicable to the particular type of waiver form he signed but that he signed the
Hearing Summary form expressly acknowledging that he was waiving his rights.
Accordingly, the chancery court concluded that Harmer was not entitled to relief.
Harmer timely filed a notice of appeal.

                                 II. ISSUES PRESENTED

      Harmer presents the following issues, as we perceive them, for review on appeal:

      1.     Whether the disciplinary board chairman violated Harmer’s due
      process rights or acted illegally or arbitrarily by failing to question Harmer
      about his guilty plea in accordance with TDOC policies;

      2.    Whether the disciplinary board chairman violated Harmer’s due
      process rights or acted illegally or arbitrarily due to the participation of the
      inmate advisor;

      3.    Whether the disciplinary board chairman violated Harmer’s due
      process rights or acted illegally or arbitrarily by failing to include on the
      Hearing Summary specific findings regarding the evidence or specific
      reasons for the decision;

                                             4
       4.    Whether the prison warden and commissioner of the TDOC failed to
       provide Harmer with a fair and impartial appeal process in violation of
       Harmer’s due process rights and in an illegal and arbitrary manner.

For the following reasons, we affirm the decision of the chancery court and remand for
further proceedings.

                               III. STANDARD OF REVIEW

       “The common-law writ of certiorari serves as the proper procedural vehicle
through which prisoners may seek review of decisions by prison disciplinary boards[.]”
Willis v. Tenn. Dep’t of Corr., 113 S.W.3d 706, 712 (Tenn. 2003). By issuing the writ,
the reviewing court orders the disciplinary board to file its record so that the court can
determine whether the petitioner is entitled to relief. Id. The scope of review is limited
to “whether the disciplinary board exceeded its jurisdiction or acted illegally,
fraudulently, or arbitrarily.” Id. (citing Turner v. Tenn. Bd. of Paroles, 993 S.W.2d 78,
80 (Tenn. Ct. App. 1999); South v. Tenn. Bd. of Paroles, 946 S.W.2d 310, 311 (Tenn. Ct.
App. 1996)).


                                     IV. DISCUSSION

                                    A.    Due Process

       The Due Process Clause of the Fourteenth Amendment provides that no State shall
“deprive any person of life, liberty, or property, without due process of law.” U.S. Const.
amend. XIV, § 1. Accordingly, the first step in analyzing a claim of a denial of due
process is “whether the interest involved can be defined as ‘life,’ ‘liberty’ or ‘property’
within the meaning of the Due Process Clause.” Willis, 113 S.W.3d at 711. “Deprivation
of an interest which is neither liberty nor property does not trigger the procedural
safeguards of the Due Process Clause.” Id.


       The United States Supreme Court has specifically addressed the issue of when a
prisoner is deemed to have been deprived of a liberty interest. The Court recognized that
“[d]iscipline by prison officials in response to a wide range of misconduct falls within the
expected perimeters of the sentence imposed by a court of law.” Sandin v. Conner, 515
U.S. 472, 485 (1995). Accordingly, “a liberty interest is not created unless the
disciplinary restraints being imposed on a prisoner are atypical in comparison to the
‘ordinary incidents of prison life.’” Willis, 113 S.W.3d at 711 (quoting Sandin, 515 U.S.
at 483-84).
                                             5
        For example, in Sandin, the Supreme Court held that discipline consisting of thirty
days of punitive segregation was not a dramatic departure from the basic conditions of
the prisoner’s sentence, and therefore, the prisoner was not entitled to due process
protection. Id. In the case before us, Harmer was punished with a written warning, a $4
fine, and a nine-month package restriction. Tennessee courts have held that similar
restrictions on privileges and small fines do not impose a significant enough hardship to
trigger due process concerns. See, e.g., Walton v. Tenn. Dep’t of Corr., No. W2015-
01336-COA-R3-CV, 2016 WL 3078838, at *7 (Tenn. Ct. App. May 23, 2016), perm.
app. denied (Tenn. Oct. 21, 2016) (holding that a $4 fine and loss of visitation privileges
for three months were not atypical or significant enough to trigger due process concerns);
Bonner v. Cagle, No. W2015-01609-COA-R3-CV, 2016 WL 97648, at *6 (Tenn. Ct.
App. Jan. 7, 2016) (no perm. app. filed) (concluding that a $4 fine, three months of
visitation cancellation and nine months of package restriction were not sufficient
punishments to implicate due process protection); Patterson v. Tenn. Dep’t of Corr., No.
W2009-01733-COA-R3-CV, 2010 WL 1565535, at *3 (Tenn. Ct. App. Apr. 20, 2010)
(holding that a twelve month package restriction was insufficient); Anglin v. Turner, No.
E2006-01764-COA-R3-CV, 2007 WL 914708, at *3 (Tenn. Ct. App. Mar. 28, 2007)
(finding a six month limit on visitors and packages was not sufficiently harsh to be
atypical or a significant hardship); Buford v. Tenn. Dep’t of Corr., No. M1998-00157-
COA-R3-CV, 1999 WL 1015672, at *5 (Tenn. Ct. App. Nov. 10, 1999) (holding that a
$4 fine and four-month package restriction did not violate inmate’s due process rights).


        State prisoners in Tennessee do have a property interest in the funds in their prison
trust fund accounts. Willis, 113 S.W.3d at 711 (citing Jeffries v. Tenn. Dep’t of Corr.,
108 S.W.3d 862, 872 (Tenn. Ct. App. 2002)). However, the relative weight of the
property interest is relevant to the extent of due process to which one is entitled. Id. at
712. “[W]here the interest is truly de minimis, procedural rights can be dispensed with
altogether.” Id. at 712. Willis involved a fine of five dollars to be paid from the inmate’s
prison trust account. Id. The court determined that the government’s interests in
avoiding fiscal and administrative burdens of additional process “outweigh[ed] the
petitioner’s interest in his five dollars.” Id. The court concluded that the prisoner failed
to state a claim for violation of his due process rights, stating, “The de minimis nature of
the fine makes it immune from procedural due process requirements.” Id.


      We likewise conclude that the punishment imposed in this case – a written
warning, $4 fine, and nine-month package restriction – was not sufficient to implicate
due process protection.



                                             6
                                 B.   Procedural Issues

        “The TDOC has established Uniform Disciplinary Procedures which govern
disciplinary matters in state prisons.” Mandela v. Campbell, 978 S.W.2d 531, 532 (Tenn.
1998). “The Uniform Disciplinary Procedures exist ‘[t]o provide for the fair and
impartial determination and resolution of all disciplinary charges placed against
inmates.’” Willis, 113 S.W.3d at 713 (quoting TDOC Policy No. 502.01(II)). Deviations
from the policies will warrant dismissal of the disciplinary offense if the prisoner
demonstrates substantial prejudice as a result and that the error would have affected the
disposition of the case. Id. (citing TDOC Policy No. 502.01(V)). “To trigger judicial
relief, a departure from the Uniform Disciplinary Procedures must effectively deny the
prisoner a fair hearing.” Jeffries, 108 S.W.3d at 873. Minor deviations that “do not
prejudice the prisoner do not require dismissal of the disciplinary offense.” Id.


        Harmer contends that the disciplinary board acted illegally and arbitrarily in
violation of the Uniform Disciplinary Procedures because the board chairperson allegedly
failed to question him about his guilty plea and failed to have him sign the correct form,
his inmate advisor participated in the process, and he was not afforded an appeal to the
warden or commissioner. These issues require us to examine the relevant provisions of
the Uniform Disciplinary Procedures addressing an inmate’s waiver of a formal
disciplinary hearing:

      K. Waiver of Due Process

      An inmate will be given the option to waive the right to a formal
      disciplinary hearing and due process.

      1. An Agreement to Plead Guilty and Waiver of Disciplinary Hearing and
      Due Process Rights, CR-3171, will be made available to inmates receiving
      a formal disciplinary report. The location(s) of the form will be designated
      by the Warden/designee and easily accessible to all inmates.

      2. If the inmate wishes to exercise the waiver provided by this agreement
      form, he/she will sign the form in the presence of a staff witness (other than
      the reporting official) who will also sign the form. If the inmate is under the
      age of 18 or has been declared mentally incompetent by a qualified mental
      health professional, an advisor shall be appointed to assist the inmate. The
      form will be attached to the disciplinary report and forwarded to the
      disciplinary board chairperson who will sign and date the form. The form
      must be completed within two working days after the issuance of the
                                            7
disciplinary report.

3. The inmate will waive the following rights when signing this agreement:
a. To personally appear before the disciplinary board or hearing officer
b. To plead not guilty and to have the case against him/her proven by a
preponderance of the evidence presented
c. To present his/her own version of the facts
d. To call witnesses in his/her own behalf
e. To cross-examine his/her accuser and hostile witnesses
f. To appeal the decision of the disciplinary board/hearing officer and the
punishment imposed.
g. When an inmate has agreed to waive his/her due process rights and plead
guilty, the disciplinary hearing officer shall question the inmate to ensure
that the inmate's actions are voluntary and that he/she fully understands that
by waiving a disciplinary hearing and all due process rights he/she must
accept the punishment imposed and cannot appeal.
h. Within five working days, the disciplinary board/hearing officer shall
impose sanctions.
....
k. A copy of CR-3171 will be attached to and distributed with a copy of the
Disciplinary (LIBK) screen/CR-1834.

L. The Disciplinary Hearing
....

2. The inmate who is charged with the rule infraction(s) shall have the right
to appear in person before the board/hearing officer at all times, except:
....
d. When the inmate signs an agreement to plead guilty.

....

4. The disciplinary hearing shall be conducted pursuant to the following
procedures:
a. The board chairperson/hearing officer shall make the following inquiries
(the answer(s) to which shall be stated in the findings of the board):

(1) Whether the inmate waived the 24-hour notice
(2) Whether the inmate waived the right to have the reporting officer
present
(3) Whether the inmate waived the right to call a witness(es) in his/her
                                      8
      behalf
      (4) Whether the inmate was provided with a copy of the disciplinary report
      and when it was provided
      (5) Whether any inmate entering a plea of guilty has been advised and
      understands that by so doing, he/she is waiving the right to call witness(es)
      on his/her behalf, to cross examine his/her accuser and any hostile
      witnesses, to review any adverse documentary evidence presented, and to
      have the case against him/her proven by a preponderance of the evidence.
      (6) Whether the inmate is represented by an inmate or staff advisor, the
      name of the advisor, and whether the inmate has had adequate time to
      consult with the advisor; and if not represented by an advisor, whether
      he/she waives such representation.
      (7) Whether the hearing has been continued previously and if so, at whose
      request and for how long.
      (8) Whether the inmate has been held in segregation, or in any more
      restricted status than that which he/she was in when charged, pending the
      hearing; and if so, for how long.
      (9) Whether any inmate entering a plea of guilty was advised that the
      decision of the board/hearing officer shall not be appealable, including any
      punishment imposed by the board/hearing officer. The inmate shall sign in
      the appropriate space on CR-1834 his/her understanding and acceptance of
      this no appeal provision.

TDOC Policy No. 502.01(VI)(K)-(L).

       Harmer’s first contention is that the board chairman violated these policies by
failing to question him about his guilty plea.            For instance, TDOC policy
502.01(VI)(K)(3)(g) required the chairman to “question the inmate to ensure that the
inmate’s actions are voluntary and that he/she fully understands that by waiving a
disciplinary hearing and all due process rights he/she must accept the punishment
imposed and cannot appeal.” The board chairman filed two affidavits in the chancery
court stating that he “personally read Grenda Harmer [] his rights before he plead guilty
to possession of contraband [] on October 9, 2015,” then Harmer “signed the CR-1834
[Hearing Summary] form in front of me.” Harmer filed an unsworn declaration stating
that the board chairman made false statements in his affidavit, but Harmer did not
affirmatively state in his declaration what actually occurred. The board chairman then
filed another affidavit again stating that he was present when Harmer pled guilty to
possession of contraband on October 9, 2015, and that the chairman “had him sign the
CR-1834 form.” Putting this factual disagreement aside, however, we conclude that
Harmer is not entitled to relief even assuming for the sake of argument that the board
chairman failed to verbally question him.
                                           9
       The “Disciplinary Report Hearing Summary,” form CR-1834, was signed by
Harmer and by the board chairman on October 9, 2015. Harmer signed the document in
four separate locations, indicating with each signature that he agreed to waive his right to
24-hour notice, his right to have the reporting official present, and his right to call
witnesses on his behalf, and acknowledging, “I fully understand that by entering a plea of
guilty to the aforementioned charge(s), I am waiving my right to call witness(es) and
present evidence on my behalf, must accept whatever punishment is imposed, and will
not be allowed to appeal.” These are the same points listed in the aforementioned policy
about which the chairman would have questioned him. The board chairman signed the
Hearing Summary containing Harmer’s declarations on these points. Harmer does not
claim that he did not understand this language or his rights when he signed the CR-1834
four times or that he would have proceeded differently if the board chairman had
questioned him. He simply claims that his waiver is automatically invalid if the board
chairman did not verbally question him about it. We disagree. Without a showing of
substantial prejudice that affected the disposition of the case, dismissal of the offense is
unwarranted. See Willis, 113 S.W.3d at 713.

       Next, Harmer suggests that his guilty plea is invalid because he signed a CR-1834
form but not a CR-3171 form. The Uniform Disciplinary Procedures quoted above
contemplate that the inmate will sign a CR-3171 form, which “will be attached to the
disciplinary report and forwarded to the disciplinary board chairperson.” TDOC Policy
No. 502.01(VI)(K)(2). In the section of the CR-1834 Hearing Summary form for inmates
who plead guilty, it states, “Attach CR3171 Agreement to Plead Guilty and Waiver of
Disciplinary Hearing and Due Process Rights.” Here, Harmer signed the CR-1834
Hearing Summary form but not the separate attachment designated CR-3171. Again,
however, we discern no substantial prejudice to Harmer due to this omission. The record
before us contains a blank CR-3171 form. It states:

       I admit I violated the above listed rule(s) and agree to plead guilty and
       accept whatever punishment the disciplinary board may impose. In making
       this agreement, I understand that I am waiving the following rights:

       1. The right to personally appear before the disciplinary board
       2. The right to plead not guilty and to have the case against me proven by a
       preponderance of evidence.
       3. The right to present my own version of the facts.
       4. The right to call witnesses in my own behalf.

       I am signing this agreement of my own free will and under no threat or
       coercion to do so. I understand that by signing this agreement, I must
       accept whatever punishment the disciplinary board may impose and will
                                            10
       not be allowed to appeal.

Again, these are substantially the same affirmations contained in the CR-1834 Hearing
Summary form that Harmer signed four times, wherein he acknowledged, “I fully
understand that by entering a plea of guilty to the aforementioned charge(s), I am waiving
my right to call witness(es) and present evidence on my behalf, must accept whatever
punishment is imposed, and will not be allowed to appeal.” Harmer does not suggest that
this document would have informed him about any right of which he was unaware or that
he would have declined to plead guilty if a staff member had presented this document to
him. He simply claims that no guilty plea can be valid without this document. Without a
showing of substantial prejudice that affected the outcome, however, we find no basis for
dismissing his offense.

       The next issue raised by Harmer is whether the board acted illegally or arbitrarily
in connection with the participation of the inmate advisor. The Uniform Disciplinary
Procedures define inmate advisors as “[i]nmates appointed by the Warden who serve as
advocates for inmates who have been charged with disciplinary infractions.” TDOC
Policy No. 502.01(IV)(G). In Harmer’s petition for writ of certiorari, he stated: “Upon
arriving at the disciplinary board office, Mr. Harmer was met by an inmate advisor who
advised him that he should plead guilty. Mr. Harmer was then presented with some
paperwork by the inmate and told to ‘sign here.’” In his brief on appeal, he frames the
issue as whether the board chairman impermissibly “permitted inmate advisor John M[.]
to require Harmer to sign a Summary Report CR-1834 form in violation of TDOC Policy
No. 505.07 (VI)(F)(1),(2), and (3)(k).” The record of the disciplinary proceeding
contains nothing to confirm the extent of the participation of Harmer’s inmate advisor.
Moreover, the policy that Harmer claims was violated is not included in the record on
appeal and is not part of the Uniform Disciplinary Procedures. Accordingly, Harmer is
not entitled to relief regarding this issue. See Snow v. Turney Ctr. Disciplinary Bd., No.
M2016-01148-COA-R3-CV, 2016 WL 7409846, at *7-9 (Tenn. Ct. App. Dec. 22, 2016),
perm. app. pending (declining to consider an alleged violation of TDOC and TCIX policy
506.06 governing cell searches as the policy was not part of the Uniform Disciplinary
Procedures and did not pertain to the administrative proceedings).

       We also reject Harmer’s assertion that the prison warden and TDOC
commissioner illegally and arbitrarily failed to provide him with a fair and impartial
appeals process. Harmer pled guilty and signed the CR-1834 form stating, “I fully
understand that by entering a plea of guilty to the aforementioned charge(s), I am waiving
my right to call witness(es) and present evidence on my behalf, must accept whatever
punishment is imposed, and will not be allowed to appeal.” (Emphasis added.) The
warden and commissioner did not act illegally or arbitrarily or in violation of the Uniform
Disciplinary Procedures in recognizing Harmer’s express written waiver of the right to
                                            11
appeal.

        Finally, Harmer argues that the board chairman acted illegally and arbitrarily in
completing the Hearing Summary form by failing to reference the flash drive as evidence,
failing to enter specific findings of fact regarding the evidence that supported the finding
of guilt, and failing to include a detailed statement of reasons supporting his decision.
We discern no merit in this issue. The Uniform Disciplinary Procedures provide that
within five working days after the conclusion of a disciplinary hearing, the hearing
officer “shall render a CR-1834 [form] . . . [s]tating detailed reasons for the . . . decision
and summarizing the evidence which led to such decision.” TDOC Policy No.
502.01(VI)(L)(4)(n). In Harmer’s case, the CR-1834 Hearing Summary states:

       STATEMENT OF ACCUSED: Guilty Plea

       DESCRIPTION OF PHYSICAL EVIDENCE INTRODUCED: . . . Written
       Report

       FINDINGS OF FACT AND SPECIFIC EVIDENCE RELIED UPON TO
       SUPPORT THOSE FINDINGS: Guilty Based on Report and Plea

Because Harmer pled guilty to the charge of possession of contraband, he waived his
rights “to a formal disciplinary hearing” and “to have the case against him[] proven by a
preponderance of the evidence presented.” TDOC Policy No. 502.01(VI)(K), (K)(3)(b).
Even so, the CR-1834 form contains sufficient reasons for the chairman’s decision, and
Harmer has not demonstrated that the failure to include more specific information
substantially prejudiced him in such a way that dismissal of the charges is warranted. See
Eremity v. Little, No. M2009-01275-COA-R3-CV, 2009 WL 4980254, at *3 (Tenn. Ct.
App. Dec. 22, 2009) (concluding that an inmate “failed to show any prejudice as a result
of any perceived deficiency in the information contained on the form”); Ross v. Tenn.
Dep’t of Corr., No. W2008-00422-COA-R3-CV, 2008 WL 4756873, at *8 (Tenn. Ct.
App. Oct. 30, 2008) (finding a minor deviation and no prejudice where the written
finding simply stated “preponderance of evidence” but other forms contained more
information); Pirtle v. Tenn. Dep’t of Corr., No. W2006-01220-COA-R3-CV, 2007 WL
241027, at *5 (Tenn. Ct. App. Jan. 30, 2007) (finding no prejudice by the lack of detail in
the summary). Harmer is not entitled to relief based on this issue.

                                     V. CONCLUSION

       For the aforementioned reasons, the decision of the chancery court is hereby
affirmed and remanded for further proceedings. Costs of this appeal are taxed to the

                                             12
appellant, Grenda Harmer. Because appellant is proceeding in forma pauperis in this
appeal, execution may issue for costs if necessary.



                                             _________________________________
                                             BRANDON O. GIBSON, JUDGE




                                        13